DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 10, 14-15; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new primary reference is now being used in the present rejection.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “an optoceramic phosphor element” in L3 & L6. The word “element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a yttrium aluminum garnet (YAG), cerium-doped YAG (YAG:Ce), lutetium YAG (LuYAG), silicate-based phosphors, silicon-aluminum- oxynitride (SiAlON) phosphors, or so forth embedded in a ceramic material that is optically transmissive in the visible spectrum, such as polycrystalline alumina (A12O3, PCA), lanthana-doped yttria (Y2O3-La2O3), yttrium aluminum garnet (Y3AlsO12), magnesium aluminate spinel (MgAl2O4), dysprosia (Dy2O3), aluminum oxynitride (A123027N5), aluminum nitride (AlN) as described in para. [0023]. Therefore, the limitation is being interpreted as requiring is a yttrium aluminum garnet (YAG), cerium-doped YAG (YAG:Ce), lutetium YAG (LuYAG), silicate-based phosphors, silicon-aluminum- oxynitride (SiAlON) phosphors, or so forth embedded in a ceramic material that is optically transmissive in the visible spectrum, such as polycrystalline alumina (A12O3, PCA), lanthana-doped yttria (Y2O3-La2O3), yttrium aluminum garnet (Y3AlsO12), magnesium aluminate spinel (MgAl2O4), dysprosia (Dy2O3), aluminum oxynitride (A123027N5), aluminum nitride (AlN) or its equivalent.
Claim 3 recites “a phosphor element” in L4. The word “element” is a generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a yttrium aluminum garnet (YAG), cerium-doped YAG (YAG:Ce), lutetium YAG (LuYAG), silicate-based phosphors, silicon-aluminum- oxynitride (SiAlON) phosphors, or so forth embedded in a ceramic material that is optically transmissive in the visible spectrum, such as polycrystalline alumina (A12O3, PCA), lanthana-doped yttria (Y2O3-La2O3), yttrium aluminum garnet (Y3AlsO12), magnesium aluminate spinel (MgAl2O4), dysprosia (Dy2O3), aluminum oxynitride (A123027N5), aluminum nitride (AlN) as described in para. [0023]. Therefore, the limitation is being interpreted as requiring is a yttrium aluminum garnet (YAG), cerium-doped YAG (YAG:Ce), lutetium YAG (LuYAG), silicate-based phosphors, silicon-aluminum- oxynitride (SiAlON) phosphors, or so forth embedded in a ceramic material that is optically transmissive in the visible spectrum, such as polycrystalline alumina (A12O3, PCA), lanthana-doped yttria (Y2O3-La2O3), yttrium aluminum garnet (Y3AlsO12), magnesium aluminate spinel (MgAl2O4), dysprosia (Dy2O3), aluminum oxynitride (A123027N5), aluminum nitride (AlN) or its equivalent.
Claim 10 recites “a solid host element” in L3-4. The word “element” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “a solid host element” in L3-4. The corresponding structure in the specification is not present. Claims 11-14 are rejected on the same basis as claim 10 for dependency reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the phosphor element " in L4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “a solid host element” in L3-4. The corresponding structure in the specification is not present. The claim cannot be interpreted  under 35 U.S.C 112(f) and is indefinite. Claims 11-14 are rejected on the same basis as claim 10 for dependency reason. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011).
Regarding claim 1, Miyake discloses: a light conversion device comprising: a phosphor wheel including (fig.2a, the combination of items 2, 6 & 7): an optoceramic phosphor element (fig.2a item 2) comprising one or more phosphors embedded in a ceramic host (para. [0055] L11-14); a solderable metal stack (fig.2a item 7, para. [0062]) including one or more metal layers deposited onto a back side of the optoceramic phosphor element a metal heat sink (fig.2a item 6, para. [0061]), which is a metal disk rotatable (para. [0077]) about a central axis and is attached to the solderable metal.
Regarding claim 2, Miyake discloses: one of the metal layers of the solderable metal stack includes an adhesion layer or a diffusion barrier layer (para. [0062]).
Regarding claim 8, Miyake discloses: the optoceramic phosphor element (para. [0067] teaches a YAG phosphor ceramic same as one of the recited phosphors disclosed in para. [0023] of the specification) does not undergo cracking in response to an applied light beam with beam energy (claim 8 does not further limit claim 1, therefore, the claim is rejected on the same basis).
Regarding claim 9, Miyake discloses: a light source (fig.2a item 5) arranged to apply a light beam to the light conversion element; wherein the optoceramic phosphor element does not undergo cracking in response to the light source applying a light beam of beam energy effective to heat the optoceramic phosphor element to the phosphor quenching point (para. [0067] teaches a YAG phosphor ceramic same as one of the recited phosphors disclosed in para. [0023] of the specification, rejected on the same basis a claim 8).
Regarding claim 15, Miyake discloses: depositing a solderable metal stack on a back side of an optoceramic phosphor element of a phosphor wheel wherein the optoceramic phosphor element includes one or more phosphors embedded in a ceramic host by providing a metal heat sink as a metal disk that is rotatable about a central axis of the metal disk; and attaching the optoceramic phosphor element to an outer rim of the metal disk by soldering the solderable metal stack to the outer rim of the metal disk (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 20, disposing the optoceramic phosphor element onto the metal heat sink with a solder preform interposed between the optoceramic phosphor element and the metal heat sink to create an assembly; and heating the assembly to a soldering temperature which is effective to cause the solder preform to form a solder bond between the solderable metal stack and the metal heat sink (claim rejected under the grounds as claim 15).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Ushinsky (US 2012/0147913 A1; pub. Jun. 14, 2012).
Regarding claim 3, Miyake discloses: the solderable metal layer (fig.2a item 7, para. [0062]). Miyake is silent about: an adhesion layer adjacent to the phosphor element; and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer.
In a similar field of endeavor, Ushinsky discloses: an adhesion layer adjacent to the phosphor element; and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer (para. [0060]-[0063], [0065]) motivated by the benefits for good adhesion (Ushinsky para. [0060]).
In of the benefits for good adhesion as taught by Ushinsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyake with teachings of Ushinsky
Regarding claim 4, Ushinsky discloses: the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver (para. [0060]-[0063], [0065]) motivated by the benefits for good adhesion (Ushinsky para. [0060]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Ushinsky (US 2012/0147913 A1; pub. Jun. 14, 2012) and further in view Slater, JR. et al. (US 2002/0123164 A1; pub. Sep. 5, 2002).
Regarding claim 5, the combined references are silent about: the diffusion barrier layer of the solderable metal stack also includes vanadium.
In a similar field of endeavor, Slater, JR. et al. disclose: the diffusion barrier layer of the solderable metal stack also includes vanadium (para. [0099]) motivated by the benefits for improved bonding.
In of the benefits for improved bonding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Miyake and Ushinsky with teachings of Slater, JR. et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Lin et al. (US 2013/0313587 A1; pub. Nov. 28, 2013).
Regarding claim 6, Miyake is silent about: the metal heat sink includes a recess within which the solder bond is disposed.
In a similar field of endeavor, Lin et al. disclose: the metal heat sink includes a recess within which the solder bond is disposed (para. [0078]) motivated the benefits for enhanced heat conducting efficiency (Lin et al. para. [0078]).
In of the benefits for enhanced heat conducting efficiency as taught by Lin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyake with teachings of Lin et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Lin et al. (US 2013/0313587 A1; pub. Nov. 28, 2013) and further in view Hutchison (US 6,323,781 B1; pub. Nov. 27, 2001).
Regarding claim 7, the combined references are silent about: a lower portion of the optoceramic phosphor element is also disposed within the recess of the heat sink.
In a similar field of endeavor, Hutchison discloses: a lower portion of the optoceramic phosphor element (fig.18A item 42 is an LED, LED are also know optoceramic phosphor) is also disposed within the recess (fig.18A item 202) of the heat sink (fig.18A item 200) motivated by the benefits for increased heat dissipation.
In of the benefits for increased heat dissipation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined apparatus of Miyake and Lin et al. with teachings of Hutchison.

Claims 10-12, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Lenef et al. (US 2016/0334552 A1; pub. Nov. 17, 2016).
Regarding claim 10, Miyake discloses: a phosphor wheel (fig.2a, the combination of items 2, 6 & 7) including: a phosphor element comprising one or more phosphors embedded in a solid host element (fig.2a item 2); a mirror coating (para. [0062]) disposed on a back side of the phosphor element; a solderable metal stack (fig.2a item 7, para. [0062]) deposited on a back side of the mirror (para. [0062]) coating, a metal heat sink which is a metal disk (fig.2a item 6, para. [0061]), a solder bond attaching the solderable metal stack to an outer rim of the metal disk (fig.2a item 7, para. [0062]). Miyake is silent about: a dielectric mirror coating disposed on a back side of the phosphor element; a solderable metal stack deposited on a back side of the dielectric mirror coating.
In a similar field of endeavor, Lenef et al. disclose: a dielectric mirror coating disposed on a back side of the phosphor element (para. [0042] teaches having a dielectric reflective layer in the back of the ceramic phosphor fig.2 item 160); a solderable metal stack (fig.2 item 132) deposited on a back side of the dielectric mirror coating motivated by the benefits for high reflectivity reflector (Lenef et al. para. [0005]).
In of the benefits for high reflectivity reflector as taught by Lenef et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyake with teachings of Lenef et al. 
Regarding claim 11, Miyake discloses: the light conversion device is a phosphor wheel (fig.2a, the combination of items 2, 6 & 7).
Regarding claim 12, the dielectric mirror coating is disposed between the phosphor element and the solderable metal stack (claim rejected under the grounds as claim 10).
Regarding claim 14, a light source arranged to apply a light beam to the light phosphor element; wherein the phosphor element does not undergo cracking in response to the light source applying a light (claim rejected under the grounds as claim 10).
Regarding claim 16, Miyake is silent about: prior to depositing the solderable metal stack on the back side of the optoceramic phosphor element, depositing a dielectric mirror coating on the back side of the optoceramic phosphor element whereby the solderable metal stack is deposited on the dielectric mirror coating.
In a similar field of endeavor, Lenef et al. disclose: prior to depositing the solderable metal stack on the back side of the optoceramic phosphor element, depositing a dielectric mirror coating on the back side of the optoceramic phosphor element whereby the solderable metal stack is deposited on the dielectric mirror coating (para. [0042]) motivated by the benefits for high reflectivity reflector (Lenef et al. para. [0005]).
In of the benefits for high reflectivity reflector as taught by Lenef et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyake with teachings of Lenef et al. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Motoya et al. (US 2016/0077415 A1; pub. Mar. 17, 2016) in view of Lenef et al. (US 2016/0334552 A1; pub. Nov. 17, 2016) and further in view of Ushinsky (US 2012/0147913 A1; pub. Jun. 14, 2012).
Regarding claim 13, Lenef et al. disclose: the solderable metal stack comprises an adhesion layer adjacent to the phosphor element, a solderable metal layer (para. [0042]) motivated by the benefits for high reflectivity reflector (Lenef et al. para. [0005]). The combined references are silent about: a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver.
In a similar field of endeavor, Ushinsky discloses: a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, (para. [0060]-[0063], [0065]) motivated by the benefits for good adhesion (Ushinsky para. [0060]).
In of the benefits for good adhesion as taught by Ushinsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Miyake and Lenef et al. with teachings of Ushinsky.

Claims 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Motoya et al. (US 2016/0077415 A1; pub. Mar. 17, 2016) in view of Ushinsky (US 2012/0147913 A1; pub. Jun. 14, 2012).
Regarding claim 17, Miyake discloses: the solderable metal stack comprises an adhesion layer adjacent to the phosphor element (para. [0062]). Miyake is silent about: a diffusion barrier layer on the adhesion layer, and depositing a solderable metal layer on the diffusion barrier layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver or platinum.
In a similar field of endeavor, Ushinsky discloses: a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver (para. [0060]-[0063], [0065]) motivated by the benefits for good adhesion (Ushinsky para. [0060]).
In of the benefits for good adhesion as taught by Ushinsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyake with teachings of Ushinsky.
Regarding claim 19, Miyake is silent about:  the depositing of the solderable metal stack on the back side of the optoceramic phosphor element includes: depositing a solderable silver, platinum, or gold layer as the solderable metal layer; wherein the soldering comprises soldering the solderable silver, platinum, or gold layer to the heat sink.
In a similar field of endeavor, Ushinsky discloses: the depositing of the solderable metal stack on the back side of the optoceramic phosphor element includes: depositing a solderable silver, platinum, (para. [0060]-[0063], [0065]) motivated by the benefits for good adhesion (Ushinsky para. [0060]).
In of the benefits for good adhesion as taught by Ushinsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyake with teachings of Ushinsky.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2011/0149549 A1; pub. Jun. 23, 2011) in view of Ushinsky (US 2012/0147913 A1; pub. Jun. 14, 2012) and further in view Slater, JR. et al. (US 2002/0123164 A1; pub. Sep. 5, 2002).
Regarding claim 18, the combined references are silent about: the diffusion barrier layer also includes vanadium.
In a similar field of endeavor, Slater, JR. et al. disclose: the diffusion barrier layer also includes vanadium (para. [0099]) motivated by the benefits for improved bonding.
In of the benefits for improved bonding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyake and Ushinsky with teachings of Slater, JR. et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. from 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU FAYE/Examiner, Art Unit 2884